               Case 2:11-cr-00383-RSL Document 231 Filed 09/02/20 Page 1 of 1




 1                                                                The Honorable Robert S. Lasnik
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 6
                                          AT SEATTLE
 7
 8     UNITED STATES OF AMERICA,                     NO. 11-CR-383-RSL

 9                                Plaintiff
                                                     ORDER
                            v.                       GRANTING
10
                                                     TEMPORARY STAY
       RONALD KETTELLS,
11
                                 Defendant.
12
13
             The Court, having reviewed the Stipulated Motion of the Parties requesting a
14
     temporary stay of briefing hereby states that IT IS HEREBY ORDERED the motion be
15
     granted. It is further ORDERED that after review of the files and consulting with the
16
     defendant, Counsel for Ronald Kettells will promptly notify the Court and the counsel for
17
     the United States whether an amended motion will be filed in this case. If no such motion
18
     is to be filed, the United States will have seven days from the date of that notice in which
19
     to file its response to the pro se motion. If an amended motion is to be filed, the parties are
20
     to provide a proposed briefing schedule to the court.
21                      2nd day of September, 2020.
             DATED this _____
22
23
24                                                      ROBERT S. LASNIK
                                                        United States District Court Judge
25 Presented by:
26
   /s/ Helen J. Brunner
27 HELEN J. BRUNNER
28 Assistant United States Attorney
      ORDER GRANTING TEMPORARY STAY/                                      UNIT ED ST ATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. Kettells, 11-CR-383-RSL - 1
                                                                           SEATTLE , W ASHINGTON 98101
                                                                                  (206) 553-7970
